COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Fastracked Executive, LLC Fastracked Executive Services, LLC and
                          Rina Hartline v. Prevost Car (US), Inc, Volvo Bus Corporation Carl
                          Boulet, Carl Stevens, Larry Eugene Smith, Joe Doe and Bubba
                          Bruning

Appellate case numbers: 01-20-00735-CV; 01-20-00803-CV

Trial court case numbers: 2017-33764-A; 2017-33764-B

Trial court:              55th District Court of Harris County

      Appellants have filed an unopposed motion to consolidate appeal numbers 01-20-00735-
CV and 01-20-00803-CV. We briefly summarize these two appeals as follows:
           •   Appeal Number 01-20-00735-CV. On October 23, 2020, Appellants’ filed a notice
               of appeal regarding their claims against co-defendant Prevost Car (US), Inc.
               (“Prevost”) after the claims against Prevost were severed from 2017-33764 into
               2017-33764A. The clerk of this Court subsequently assigned the appeal case
               number 01-20-00735-CV. The appeal in 01-20-00735-CV challenges the rendition
               of summary judgment in favor of Prevost and the denial of discovery sought from
               Prevost.
           •   Appeal Number 01-20-00803-CV. On November 25, 2020, Appellants filed a
               notice of appeal regarding their claims against co-defendant Carl Stevens
               (“Stevens”) after the claims against Stevens were severed from 2017-33764 into
               2017-33764B. The clerk of this Court subsequently assigned the appeal case
               number 01-20-00803-CV. The appeal in 01-20-00803-CV challenges from the
               rendition of summary judgment in favor of Stevens and the denial of discovery
               sought from Stevens.
In their motion to consolidate, appellants assert that “[t]he two appeals involve many intertwining
appellate issues which, in the interest of justice and judicial economy, should be considered
together.”
       We GRANT the motion to consolidate in part and order as follows:
       1. Each appeal will remain open.
       2. Any document meant to be filed in both appeals must bear both appeal numbers.
      3. Absent a request otherwise from the parties, any brief filed must apply to both appeals
         and is subject to the word limits in Texas Rule of Appellate Procedure 9.4(i)(2). For
         example, appellants shall file a single brief that bears both appeal numbers, addresses
         both orders on appeal, and does not exceed 15,000 words.
      5. The appeals will be submitted to and considered by the same panel.
      6. Appellants’ brief in case no. 01-20-00735-CV is currently due on April 1, 2021. Given
         this consolidation order, the time for filing a consolidated brief for both appeals is
         extended to April 21, 2021.
      It is so ORDERED.

Judge’s signature: ____/s/ Gordon Goodman________
                               Acting individually


Date: ___March 26, 2021___